Name: Commission Regulation (EEC) No 2801/83 of 6 October 1983 concerning the stopping of fishing for saithe by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 10 . 83 Official Journal of the European Communities No L 274/27 COMMISSION REGULATION (EEC) No 2801/83 of 6 October 1983 concerning the stopping of fishing for saithe by vessels flying the flag of 1 Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983 (3), provides that until the Council takes a decision concerning TACs and quotas for 1983 , vessels shall provisionally engage in fishing activities in keeping with the normal seasonal cycles and in accordance with Council Regulation (EEC) No 172/83 (4) ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas catches of saithe in waters of ICES divisions II a) (EEC), III a), III b), c), d) (EEC) and IV by vessels flying the flag of Denmark have reached the quota provisionally allocated for 1983 ; Whereas Denmark informed the Commission on 21 September 1983 that these fisheries by its vessels in these divisions ceased on 21 September 1983 ; whereas it is therefore appropriate to abide by this date, HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in ICES divisions II a) (EEC), III a), III b), c), d) (EEC) and IV by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota provisionally allocated to Denmark for 1983 . Fishing for saithe in ICES divisions II a) (EEC), III a), III b), c), d) (EEC) and IV by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of saithe fished in these divisions by the abovementioned vessels after the date of application of. this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 21 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 169 , 28 . 6 . 1983, p. 14 . (3) OJ No L 25, 27 . 1 . 1983 , p . 32. (4) OJ No L 24, 27 . 1 . 1983, p . 30 .